DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for continued examination filed under 37 CFR 1.114, amendment and remarks, all filed 11/17/2020.
Claims 1 and 14 are amended.
Claims 1-3, 5-10, 14-14 and 17 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Double Patenting
Upon further review of the examined claims and the co-pending claims and the unexpected results of the pH environment on the growth of Salmonella provided in the instant specification, the provisional rejection of claims 1-3, 7-10 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 10, 12, 16, 18 and 19 of co-pending
Application No. 14/322,604 in view of Calf Sessions by Rob Costello, October 3,

Beever et al. (US 20110281016 Al) that calves are ruminants and further in view of the 2014
PennState Extension article on Feeding Acidified Milk to Calves is withdrawn in light of the unexpected results.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that a milk replacer at pH of 5.8 in the presence of percarbonate provides unexpected growth reduction over a period of about 2 to 8 hours (Table 3B). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 1-3, 5-10, 12 and 17 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 04/19/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/19/2019 is withdrawn.  Claims 13 and 14, directed to invention of claim 13 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613